Title: To Thomas Jefferson from John Breckinridge, 22 March 1806
From: Breckinridge, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington 22. March 1806
                        
                        Altho’ I understand, that the opinion which I gave to the Secretary of the Treasury on the 12. instant, with
                            respect to certain decisions of the Commissioners for the District of Louisiana, has been concurred in by yourself & the
                            heads of Departments; yet as I am furnished with no conclusive evidence that the Commrs in forming these decisions
                            were influenced by corrupt motives, I would not, for the present, advise their removal from office. I give this advice
                            however upon the hope, that the Commrs when apprized of the high authority by which my opinion is sanctioned, will
                            retract their errors & conform to the true exposition of the law.—I therefore respectfully advise, that the opinion I
                            had the honor to give, be communicated to the Commrs; that the points adjudicated by them, & which are by that
                            opinion deemed to be founded on a misconstruction of the law, be reconsidered; & that the result be communicated to the
                            Secretary of the Treasury without loss of time.
                        I have the honor to be most respectfully, your Ob. Sv.
                        
                            John Breckinridge
                            
                        
                    